DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application was filed April 15, 2016. It is a 371 of PCT/IB 2014/065400 filed October 17, 2014. The PCT claims priority to a provisional application US 61/891,926 filed October 17, 2013. A copy of both the provisional and the WO publication of the PCT document were received.
Status of Claims
	Applicant’s August 15, 2022 filings are in response to the Non-Final Rejection mailed April 7, 2020.
Claims Filing Date
August 15, 2022
Amended
63, 69-71, 84
New
85, 86
Cancelled
1-62, 67, 72-75, 83
Pending 
63-66, 68-71, 76-81, 84-86
Withdrawn
65, 76-81
Under Examination
63,64, 66, 69-71, 84-86


	In the claims filed August 15, 2022 there is no claim 82. Page 5 recites 81 as withdrawn and 83 as cancelled with no claim 82 in between.
Withdrawn Claim Objections
The following objection is withdrawn due to claim cancellation:
Claim 67 in lines 2-3 “at least one of: an electromagnetic source, a warm tray, and hot air”.
The following objection is withdrawn due to claim amendment:
Claim 69 in lines 2-3 “on top the previously dispensed layer”.  
Withdrawn Claim Rejections - 35 USC § 112
The following 112(b) rejection is withdrawn due to claim cancellation:
Claim 67 lines 1-3 “heating a previously dispensed layer to evaporate the carrier liquid is done by at least one of: an electromagnetic source, a warm tray, and hot air”.
The following 112(d) rejections are withdrawn due to claim cancellation:
Claim 67 lines 1-3 “heating a previously dispensed layer to evaporate the carrier liquid is done by at least one of: an electromagnetic source, a warm tray, and hot air”. 
Claim 83 lines 1-3 “the first layer is heated to a temperature between 20% less than the boiling point temperature of the carrier liquid and 20% more than the boiling point of the dispersant”. 
Response to Arguments
Notenboom in view of Capek as evidenced by Oxford
Applicant’s arguments, see Remarks pg. 8 para. 2, pg. 9 paras. 1-2, filed August 15, 2022, with respect to Notenboom in view of Capek as evidenced by Oxford have been fully considered and are persuasive.  The rejection has been withdrawn. 
	The applicant persuasively argues Notenboom discloses using a laser pulse to evaporate the liquid of the droplet then instantaneously sintering the powder layer (Fig. 1-c, 3:42-51) and that the second droplet is dried and sintered immediately (Fig. 1-d, 1-e, 3:58-62) (Remarks pg. 9 para. 1) such that Notenboom is directed to sintering layer by layer (Remarks pg. 9 para. 2).
Uibel in view of Nielson and Notenboom
Applicant's arguments filed August 15, 2022 with respect to Uibel in view of Nielson and Notenboom have been fully considered but they are not persuasive.
	The applicant argues Uibel discloses the printer layers are dried from 65 to 105°C with each individual layer being dried after application (Uibel [0032], [0034]) (Remarks para. spanning pgs. 12-13), such that Uibel does not disclose or suggest keeping the first layer below the burn out temperature of the dispersant then heating the constructed three-dimensional green object above the burn out temperature of the dispersant and below a particle sintering temperature to burn out the dispersant (Remarks pg. 13 para. 2).
	The examiner respectfully disagrees. Uibel teaches printing an ink that is a suspension comprising ceramic particles in an aqueous boehmite sol with at least one low molecular weight alcohol, at least one drying inhibitor, and at least one organic fluidizer ([0011], [0045], [0046]) and drying a printed layer in a temperature range of 65 to 105°C ([0032]), then, after manufacture of the three-dimensional shaped body heating to a temperature of about 400°C to vaporize or pyrolyze the still present organic components (i.e. heating the constructed three-dimensional green object above the burn out temperature of the dispersant and below a particle sintering temperature to burn out the dispersant) followed by sintering at a temperature of 1400°C ([0050]).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 85 and 86 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 85 lines 2-3 “green object…after the burn out of the dispersant” and claim 86 lines 2-3 “the three-dimensional green object at the particle sintering temperature to completely sinter the three-dimensional green body” are rendered indefinite. A “green object” is a shaped object with binder (i.e. dispersant or organic material) and final component particles (i.e. ceramic powder). A “brown object” is a shaped object that forms after the organic material (i.e. binder or dispersant) has been removed, but before sintering of the component particles. A “green object” is not sintered. It is unclear how after burn out of the dispersant (i.e. an organic material) and during and upon completion of sintering the object is still a “green object”. For the purpose of examination claims 85 and 86 will be given the broadest reasonable interpretation of sintering of an object that has already been heated to burn out the dispersant. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 63, 64, 66, 69,  and 84-86 are rejected under 35 U.S.C. 103 as being unpatentable over Uibel (US 2010/0040767) in view of Nielson (US 2004/0159978) and Notenboom (US 6,531,191).
Regarding claim 63, Uibel teaches a process for producing three-dimensional shaped ceramic bodies by layerwise printing of a suspension (i.e. a method for printing a three-dimensional object; [0001]) comprising depositing by an inkjet printer ceramic particles (i.e. the ink includes particles ; [0011], and [0019]-[0021]) in a dispersion medium comprising an aqueous sol (i.e. the ink includes dispersant; [0008], [0011], [0015], and [0019]) at least one low molecular weight alcohol, at least one drying inhibitor ([0011], [0018], and [0019]), and at least one organic fluidizer ([0011] and [0019]) where the suspension is produced by adding water (i.e. the ink includes a carrier liquid; [0045]-[0047]) using a commercial drop-on demand printer such as from the Hewlett Packard Company ([0038] and [0048]) followed by drying the printed layers after printing at a temperature of 65 to 105°C  by means of ion radiation, laser radiation, or heating elements arranged in the printing region (i.e. heating the first layer to evaporate water, which has a boiling point of 100°C, reads on heating to a temperature of higher than 20% less than a boiling temperature of the carrier liquid and below 20% less than a burn out temperature of the dispersant to solidify the first layer; [0001], [0011], and [0032]) where each layer in the three-dimensional body is formed by depositing then drying (i.e. repeatedly dispensing and heating additional layers above the first layer until a three-dimensional object is constructed; [0048] and [0049]), then, after manufacture of the three-dimensional shaped body, heating to a temperature of about 400°C to vaporize or pyrolyze the still present organic components (i.e. in order for the heating to about 400°C to vaporize or pyrolyze still present organic components, the temperature of the first layer and the additional layers was necessarily kept below the burn out temperature of the organic components, i.e. dispersants) (i.e. heating the constructed three-dimensional green object above the burn out temperature of the dispersant and below a particle sintering temperature to burn out the dispersant) followed by sintered at a temperature of 1400°C ([0050]).
Uibel teaches using a commercial drop-on demand printer such as from the Hewlett Packard Company ([0038] and [0048]), but is silent to a printing head having a plurality of nozzles.
Nielson teaches a solid freeform fabrication apparatus ([0001]) that is a drop-on-demand liquid ejection apparatus ([0026]) that uses inkjet technology and comprises one or more drop-on-demand print heads ([0031]) from Hewlett-Packard Company (Correspondence Address) where in inkjet technology inks are selectively ejected from the nozzles of a liquid ejection apparatus (i.e. dispensing the ink from a plurality of nozzles; [0007])
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Uibel to deposit the ink from a plurality of nozzles because a commercial drop-on demand printer from Hewlett Packard comprises one or more print heads and ejecting ink from nozzles (Nielson Correspondence Address, [0007], and [0031]).
Uibel teaches drying the printed layers after printing by means of ion radiation, laser radiation, or heating elements arranged in the printing region ([0001], [0011], and [0032]), but is silent to a heated substrate.
Notenboom teaches a method of additive manufacturing of 3-dimensional sintered products (1:13-17) comprising depositing a droplet by an ink jet printer followed by evaporating the liquid of the drop (i.e. drying) (3:38-57) where the liquid is evaporated by means of a laser, IR radiation, or a heated substrate (2:40-47).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Uibel to perform the drying process with a heated substrate because it causes the liquid to evaporate immediately after it has been provided (Notenboom 2:40-47). Further, Uibel teaches drying by laser radiation ([0032]) and Notenboom teaches that a heated substrate is an art recognized equivalents to laser evaporation of the liquid from a droplet (2:40-47 and 3:38-57). It is prima facie obvious to substitute equivalents known for the same purpose. MPEP 2144.06(II).
Regarding claim 64, Uibel teaches a method to produce three-dimensional shaped ceramic bodies ([0001]) comprising ceramic particles ([0011] and [0019]-[0021]), but is silent the particles being metal.
Notenboom teaches a method of additive manufacturing of 3-dimensional sintered products (1:13-17) using a liquid that comprises ceramics or metal compounds in the form of sol gel solution (2:56-65).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Uibel to deposit both ceramic and metallic particles or to replace the ceramic particles with metal particles because they are art recognized equivalents in the field of additive manufacturing using an ink comprising a dispersion (i.e. suspension) sol (Notenboom 1:13-17, 2:56-67, and 3:1-13). It is prima facie obvious to combine equivalents known for the same purpose. MPEP 2144.06(I). It is prima facie obvious to substitute equivalents known for the same purpose. MPEP 2144.06(II).
Regarding claim 66, Uibel teaches the particle size of the ceramic particles has to be smaller than the opening of the nozzles of the printing heat of the inkjet printer and is preferably in the region of d90 of from 0.01 to 3 µm (10 to 3,000 nm) ([0022]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MEP 2144.05(I).
Regarding claim 69, Uibel teaches drying a temperature of from 65 to 105°C ([0032]) where during drying a fan produces convection over the substrate ([0049]). Merriam Webster defines convection as movement in a gas in which the warmer part moves up and the cooler part moves down. This reads on cooling a previously dispensed layer before dispensing ink to form a new layer on top the previously dispensed layer.
Regarding claim 84, Uibel is silent to heating an upper layer of the additional layers using an electromagnetic radiation source.
Notenboom teaches a method of additive manufacturing of 3-dimensional sintered products (1:13-17) using a liquid that comprises ceramics or metal compounds in the form of sol gel solution (2:56-65) comprising after evaporating liquid, sintering (2:3-11) using a laser (i.e. heating an upper layer of the additional layers using an electromagnetic radiation source; 3:38-57).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Uibel in view of Notenboom to perform the organic component vaporization and pyrolyzation processes and sintering using a laser on each layer because it allows for instantaneous sintering to form a thin layer of deposited material (Notenboom 3:38-57) which forms a product having a high dimensional accuracy formed in a controlled layer-by-layer production process (Notenboom 2:3-11) by substantially reducing and bringing under control the problem of shrinkage (Notenboom 1:43-51).
Regarding claim 85, Uibel teaches after manufacture of the three-dimensional shaped body, heating to a temperature of about 400°C to vaporize or pyrolyze the still present organic components followed by sintering at a temperature of 1400°C (i.e. raising the temperature of the three-dimensional green object to the particle sintering temperature after the burn out of the dispersant) ([0050]).
Regarding claim 86, Uibel teaches after manufacture of the three-dimensional shaped body, heating to a temperature of about 400°C to vaporize or pyrolyze the still present organic components followed by sintering at a temperature of 1400°C (i.e. maintaining the temperature of the three-dimensional green object at the particle sintering temperature to complete sinter the three-dimensional green body) ([0050]).
Claim 70 is rejected under 35 U.S.C. 103 as being unpatentable over Uibel (US 2010/0040767) in view of Nielson (US 2004/0159978) and Notenboom (US 6,531,191) as applied to claim 63 above, and further in view of Leyden (US 2002/0011693).
Regarding claim 70, Uibel in view of Notenboom is silent to a leveling apparatus.
Leyden teaches a method of forming three-dimensional objects ([0002]) comprising a planarizer that removes portions of the previously dispensed layer ([0096]) where the removed material is drawn away under suction to a waste tank and approximately 10-15% of the dispensed material is removed by the planarizer ([0097]).
It would have been obvious to one of ordinary skill in the art before the filing of the instant invention in the process of Uibel in view of Notenboom to include a planarizer that removes approximately 10-15% of the dispensed material using suction because it smooths out the previously dispensed layer, it sets a desired thickness for the last formed layer, and it sets the net upper surface of the last formed layer to a desired level (Leyden [0096]) and the removal of the material by suction allows for continuous removal of the material and recycling of the collected material (Leyden [0097]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05I.
Claim 71 is rejected under 35 U.S.C. 103 as being unpatentable over Uibel (US 2010/0040767) in view of Nielson (US 2004/0159978), Notenboom (US 6,531,191), and Leyden (US 2002/0011693) as applied to claim 70 above, and further in view of Davidson (WO 03/026876).
Regarding claim 71, Uibel in view of Nielson, Notenboom, and Leyden teaches a planarizer (Leyden [0096]) to remove material under suction (Leyden [0097]), but is silent to the presence of a dust filter.
Davidson teaches a three-dimensional printer with a vacuum system (2:3-9) configured to remove loose powder from the build chamber (2:17-19) where at least one filter is present for remove powder from the airflow (5:17-23, 24:1-13).
It would have been obvious to one of ordinary skill in the art for the suction removal process of Leyden to include a dust filter because it removes the powder from the airflow (Davidson 5:17-23), prevents airborne powder from escaping and contaminating the surrounding environment (Davidson 24:14-22), and allows for collection of the powder by reversing the airflow to collect the powder (Davidson 24:5-13).
Related Art
Gunster (DE 10 2015 108646 machine translation)
	Gunster teaches an additive manufacturing process based on ceramic materials ([0001]) of providing a ceramic slurry of water and/or organic solvent ([0015]) and binder ([0021], [0022]), repeatedly forming then drying a slip layer by applying heat ([0026], [0028]), and thermally treating the green body ([0007])  by firing a binder then final sintering ([0017]). Gunster was published December 1, 2016, after the effective filing of the instant application.
Krause (US 2003/0001313)
	Krause teaches a method for producing ceramic molds by sintering selected area ([0002]) by applying a liquid suspension with ceramic material, drying, then sintering ([0021]-[0025], [0034]-[0040]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523.  The examiner can normally be reached on Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735                




/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735